DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	The specification does not provide proper antecedent basis for the gap of claim 4 wherein the inner edge of the plurality of perimetric bristle tufts is spaced apart from the central bristle tuft by a gap, wherein the gap has constant width measured in a direction between an outer surface of the central bristle tuft and the inner edge of the each of the plurality of perimetric bristle tufts. In Figure 8, it does not seem that the “gaps” or “spaces” are a consistent width. MPEP 1302.01 recites “There should be clear support or antecedent basis in the specification for the terminology used in the claims. Usually the original claims follow the nomenclature of the specification; but sometimes in amending the claims or in adding new claims, applicant employs terms that do not appear in the specification. This may result in uncertainty as to the interpretation to be given such terms.” MPEP 608.01(o) states “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-2 and 6-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 20213325U1 (see also computer generated English translation) in view of Chenvainu et al., US 7,941,886.
	DE 20213325U1  discloses the claimed invention including a head comprising a first surface (6, Figure 1), a central bristle tuft extending from the first surface of the head (7, Figure 1), and a plurality of perimetric bristle tufts extending from the first surface of the head and arranged to circumferentially surround the central bristle tuft (perimetric tufts 4 and 5, Figure 1), wherein each of the plurality of perimetric bristle tufts has an inner edge adjacent to the central bristle tuft and an outer edge adjacent to an outer edge of the head (Figure 1), and wherein for each of the plurality of perimetric bristle tufts, a length of the outer edge is greater than a length of the inner edge (Figure 1). Regarding claim 2, the inner edges of the plurality of perimetric bristle tufts are at least partially in contact with an inner reference ring that surrounds the central bristle tuft (arbitrary ring in which inner edges of perimetric bristle tufts form, Figure 1) and wherein the outer edges of the plurality of perimetric bristle tufts are at least partially in contact with an outer reference ring that surrounds the inner reference ring (arbitrary ring in which outer edges of perimetric bristle tufts form, Figure 1). Regarding claim 6, each of the plurality of perimetric bristle tufts has a length measured from the outer edge to the inner edge that is greater than the length of the inner edge (Figure 1). Regarding claim 7, each of the plurality of perimetric tufts terminates in a distal end (Figures 1-2), and wherein the distal ends of each of the plurality of perimetric tufts is sloped downwardly moving in a direction from the outer edge to the inner edge (Figures 1-2). Regarding claim 8, there are no bristle tufts located between the inner edges of the plurality of perimetric bristle tufts and an outer surface of the central bristle tuft (Figure 1). Regarding claim 9, the inner edge of each of the plurality of perimetric bristle tufts is immediately adjacent the central bristle tuft and the outer edge of each of the plurality of perimetric bristle tufts is immediately adjacent an outer perimeter of the first surface of the head (Figure 1). Regarding claim 10, each of the plurality of perimetric bristle tufts is wedge shaped (Figure 1). DE 20213325U1 also does not disclose that the head has a substantially elliptical outer shape in plan view.
	Chenvainu teaches a similar toothbrush head (12, 16) having a substantially elliptical outer shape (Figure 1C, Column 3 Lines 26-28) and it has perimetric bristle tufts (52) that extend from a first surface of the elliptical head (Figures 1C and 2-3). Chenvainu also states that it is known for toothbrushes to have a head that is generally circular or oval in shape (Column 1 Lines 16-21).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the generally circular outer shape of the head of DE 20213325U1 to be substantially elliptical in plan view, as taught by Chenvainu et al., as an equivalent alternative as it is known and acceptable for an oral care implement head to be round or elliptical.
3.	Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 20213325U1 (see also computer generated English translation) and Chenvainu et al., US 7,941,886 as applied to claim 1 in view of Chun et al., US 2012/0204371.
	DE 20213325U1 and Chenvainu et al. disclose all elements previously disclosed above, however fails to disclose that the central bristle tuft is oval. Further it is noted that MPEP 2144.04 discusses aesthetic design changes and states that “…matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” (In re Seid, 161 F .d 229, 73 USPQ 431 (CCPA 1947)). Also MPEP 2144.04 recites that in regards to changes in shape: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). The Applicant’s disclosure does not provide evidence or mechanical function that the configuration and shape of the central bristle tuft is significant.
	Chun et al. teaches advantages of elliptical shaped tufts of bristles (Figures 1-2) so as to provide an improved distribution of force to allow effective brushing with reduced force on tooth structures (paragraphs 0006, 0019-0020, 0043). In Chun et al. the bristle tufts have an elliptical shape in plan view having a major axis and a minor axis, the major axis extending along the longitudinal axis of the head (Figures 1-2, paragraphs 0006, 0019-0020, 0043).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the generally non-circular central bristle tuft of DE 20213325U1 and Chenvainu et al. to have an elliptical shape in plan view having a major axis and a minor axis, the major axis extending along the longitudinal axis of the head as taught by Chun et al. so that there is an improved distribution of force from the bundle of bristles to allow for more effective brushing and additionally so that the shape of the central bristle tuft provides a desired aesthetic.
4.	Claims 1-2, 4-6, 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duey, US 1,901,230 in view of DE 20213325U1 (see also computer generated English translation) and Chenvainu et al., US 7,941,886.
	Duey discloses the claimed invention including a head comprising a first surface that is circular in plan view (7, see Figures 1-3), a central tuft extending from the first surface of the head (10, Figures 1-3), and a plurality of perimetric bristle tufts extending from the first surface of the head and arranged to circumferentially surround the central bristle tuft (9, Figures 1-3), wherein each of the plurality of perimetric bristle tufts has an inner edge adjacent to the central bristle tuft (inner edge is an inner segment of the circular top of the tuft 9, Figure 2) and an outer edge adjacent to an outer edge of the head (outer edge is an outer segment of the circular top of the tuft 9, Figure 2). Regarding claim 2, the inner edges of the plurality of perimetric bristle tufts are at least partially in contact with an inner reference ring that surrounds the central bristle tuft (arbitrary ring in which inner edges of perimetric bristle tufts form, Figure 2) and wherein the outer edges of the plurality of perimetric bristle tufts are at least partially in contact with an outer reference ring that surrounds the inner reference ring (arbitrary ring in which outer edges of perimetric bristle tufts form, Figure 2). Regarding claim 4, the inner edge of each of the plurality of perimetric bristle tufts is spaced apart from the central bristle surface by a gap (Figure 2), the gap has a constant width measured in a direction between an outer surface of the central bristle tuft and the inner edge of each of the plurality of perimetric bristle tufts (Figure 2). Regarding claim 5, the central bristle tuft and the plurality of perimetric bristle tufts are the only tooth cleaning elements located on the head (Figures 1-3). Regarding claim 8, there are no bristle tufts located between the inner edges of the plurality of perimetric bristle tufts and an outer surface of the central bristle tuft (Figure 2). Regarding claim 9, the inner edge of each of the plurality of perimetric bristle tufts is immediately adjacent the central bristle tuft and the outer edge of each of the plurality of perimetric bristle tufts is immediately adjacent an outer perimeter of the first surface of the head (Figure 2). Regarding claim 11, the plurality of perimetric bristle tufts comprises at least eight circular shaped bristle tufts (Figure 2).
	Duey does not disclose that the head has a substantially elliptical outer shape in plan view and does not disclose that for each of the plurality of perimetric bristle tufts, a length of the outer edge is greater than a length of the inner edge that is also a wedge shape.
	DE 20213325U1 teaches the oral care implement previously described above, and in particular teaches regarding claim 1 that perimetric bristle tufts (4, 5) have an inner edge adjacent to the central bristle tuft (Figures 1-2, inner edge of 4 or 5 adjacent central tuft 7) and an outer edge adjacent to an outer edge of the head (Figures 1-2, outer edge of 4 or 5 adjacent the outer edge of 6), wherein a length of the outer edge is greater than a length of the inner edge (Figures 1-2). Regarding claim 6, the perimetric bristle tufts have a length measured from the outer edge to the inner edge that is greater than the length of the inner edge (Figures 1-2). Regarding claims 1, 6, and 10-11, the perimetric bristle tufts with the inner and outer edges are wedge shaped (trapezoidal) so that they are shaped to adapt to the circumference or area between a central bristle tuft and an outer circumference of the ring of the bristle field (see English translation paragraphs 0035-0036, 0055-0059).
	Chenvainu teaches a similar toothbrush head (12, 16) having a substantially elliptical outer shape (Figure 1C, Column 3 Lines 26-28) and it has perimetric bristle tufts (52) that extend from a first surface of the elliptical head (Figures 1C and 2-3). Chenvainu also states that it is known for toothbrushes to have a head that is generally circular or oval in shape (Column 1 Lines 16-21).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the shape of the perimetric tufts of Duey to be wedge shaped having a length of the outer edge as greater than the length of the inner edge, as taught by DE 20213325U1, so that the tufts extend circumferentially over a trapezoidal area filling the space between a central tuft and a perimetric outer circumference to effectively clean teeth and also it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the generally circular outer shape of the head of DE 20213325U1 to be substantially elliptical in plan view, as taught by Chenvainu et al., as an equivalent alternative as it is known and acceptable for an oral care implement head to be round or elliptical.
5.	Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duey, US 1,901,230, DE 20213325U1 (see also computer generated English translation), and Chenvainu et al., US 7,941,886 as applied to claim 1 in view of Chun et al., US 2012/0204371.
	Duey, DE 20213325U1, and Chenvainu et al. disclose all elements previously disclosed above, however fail to disclose that the central bristle tuft is oval. Further it is noted that MPEP 2144.04 discusses aesthetic design changes and states that “…matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” (In re Seid, 161 F .d 229, 73 USPQ 431 (CCPA 1947)). Also MPEP 2144.04 recites that in regards to changes in shape: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). The Applicant’s disclosure does not provide evidence or mechanical function that the configuration and shape of the central bristle tuft is significant.
	Chun et al. teaches advantages of elliptical shaped tufts of bristles (Figures 1-2) so as to provide an improved distribution of force to allow effective brushing with reduced force on tooth structures (paragraphs 0006, 0019-0020, 0043). In Chun et al. the bristle tufts have an elliptical shape in plan view having a major axis and a minor axis, the major axis extending along the longitudinal axis of the head (Figures 1-2, paragraphs 0006, 0019-0020, 0043).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the central bristle tuft of Duey, DE 20213325U1, and Chenvainu et al. to have an elliptical shape in plan view having a major axis and a minor axis, the major axis extending along the longitudinal axis of the head as taught by Chun et al. so that there is an improved distribution of force from the bundle of bristles to allow for more effective brushing and additionally so that the shape of the central bristle tuft provides a desired aesthetic.
6.	Claims 12 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duey, US 1,901,230 in view of DE 20213325U1 (see also computer generated English translation).
	Duey discloses an oral care implement comprising a head comprising a first surface (7, see Figures 1-3), a plurality of bristle tufts extending from the first surface of the head (9, 10; see Figures), the plurality of bristles consisting of a central bristle tuft (10, Figures 1-3), and a plurality of perimetric bristle tufts (9, Figures 1-3), each of the plurality of perimetric bristle tufts being circular shaped and comprising an outer edge having a first length measured in a circumferential direction (outer edge is an outer segment of the circular top of the tuft 9, Figure 2) and an inner edge having a second length measured in the circumferential direction (inner edge is an inner segment of the circular top of tuft 9, Figure 2). Regarding claim 16, there are no bristle tufts located between the inner edges of the plurality of perimetric bristle tufts and an outer surface of the central bristle tuft (Figure 2). Regarding claim 17, the inner edge of each of the plurality of perimetric bristle tufts is immediately adjacent the central bristle tuft and the outer edge of each of the plurality of perimetric bristle tufts is immediately adjacent an outer perimeter of the first surface of the head (Figure 2).
	Duey does not disclose that for each of the plurality of perimetric bristle tufts, a length of the outer edge is greater than a length of the inner edge that is also a wedge shape.
	DE 20213325U1 teaches the oral care implement previously described above, and in particular teaches regarding claim 1 that perimetric bristle tufts (4, 5) have an inner edge adjacent to the central bristle tuft (Figures 1-2, inner edge of 4 or 5 adjacent central tuft 7) and an outer edge adjacent to an outer edge of the head (Figures 1-2, outer edge of 4 or 5 adjacent the outer edge of 6), wherein a length of the outer edge is greater than a length of the inner edge (Figures 1-2) and that the perimetric bristle tufts are wedge shaped (trapezoidal) so that they are shaped to adapt to the circumference or area between a central bristle tuft and an outer circumference of the ring of the bristle field (see English translation paragraphs 0035-0036, 0055-0059).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the shape of the perimetric tufts of Duey to be wedge shaped having a length of the outer edge as greater than the length of the inner edge, as taught by DE 20213325U1, so that the tufts extend circumferentially over a trapezoidal area filling the space between a central tuft and a perimetric outer circumference to effectively clean teeth.
7.	Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duey, US 1,901,230 and DE 20213325U1 (see also computer generated English translation) as applied to claim 12.
	Duey and DE 20213325U1 disclose all elements previously discussed above. Further regarding claim 13, Duey does not disclose that each of the plurality of perimetric bristle tufts comprise an inclined distal surface that slopes downward toward the central bristle tuft.
	Regarding claim 13, DE 20213325U1 further teaches a plurality of perimetric bristle tufts (4, 5) where each additionally comprise an inclined distal surface that slopes downward (Figures 1-2) so that the distal surfaces are beveled towards the center of the bristle field to allow the tufts to achieve a somewhat concave shape that can easily clean curved tooth surfaces (paragraphs 0062-0064 of English translation).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the distal surfaces of the tufts of Duey so that they comprise an inclined distal surface that slopes downward toward the central bristle tuft, as taught by DE 20213325U1, in order to easily clean curved tooth surfaces.
8.	Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duey, US 1,901,230 and DE 20213325U1 (see also computer generated English translation) as applied to claim 12 in view of Chenvainu et al., US 7,941,886.
	Duey, US 1,901,230 and DE 20213325U1 disclose all elements previously discussed above, however fail to disclose that the head has a substantially elliptical outer shape in plan view. 
	Chenvainu teaches a similar toothbrush head (12, 16) having a substantially elliptical outer shape (Figure 1C, Column 3 Lines 26-28) and it has perimetric bristle tufts (52) that extend from a first surface of the elliptical head (Figures 1C and 2-3). Chenvainu also states that it is known for toothbrushes to have a head that is generally circular or oval in shape (Column 1 Lines 16-21).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the generally circular outer shape of the head of Duey and DE 20213325U1 to be substantially elliptical in plan view, as taught by Chenvainu et al., as an equivalent alternative as it is known and acceptable for an oral care implement head to be round or elliptical.
9.	Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duey, US 1,901,230 and DE 20213325U1 (see also computer generated English translation) as applied to claim 12 in view of Chun et al., US 2012/0204371.
	Duey, US 1,901,230 and DE 20213325U1 disclose all elements previously discussed above, however fail to disclose that the central bristle tuft has an elliptical shape in plan view having a major axis and a minor axis, the major axis extending along a longitudinal axis of the head. Further it is noted that MPEP 2144.04 discusses aesthetic design changes and states that “…matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” (In re Seid, 161 F .d 229, 73 USPQ 431 (CCPA 1947)). Also MPEP 2144.04 recites that in regards to changes in shape: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). The Applicant’s disclosure does not provide evidence or mechanical function that the configuration and shape of the central bristle tuft is significant.
	Chun et al. teaches advantages of elliptical shaped tufts of bristles (Figures 1-2) so as to provide an improved distribution of force to allow effective brushing with reduced force on tooth structures (paragraphs 0006, 0019-0020, 0043). In Chun et al. the bristle tufts have an elliptical shape in plan view having a major axis and a minor axis, the major axis extending along the longitudinal axis of the head (Figures 1-2, paragraphs 0006, 0019-0020, 0043).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the generally non-circular central bristle tuft of Duey and DE 20213325U1 to have an elliptical shape in plan view having a major axis and a minor axis, the major axis extending along the longitudinal axis of the head as taught by Chun et al. so that there is an improved distribution of force from the bundle of bristles to allow for more effective brushing and additionally so that the shape of the central bristle tuft provides a desired aesthetic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg